Holmes, J.
The only question not waived is whether the agreed facts show any defence to the plaintiff’s claim for compensation or rent for the defendants’ use of the machine made by the plaintiff and let to the defendants. To answer this, it is not necessary to consider whether the defendants had a right to avoid or terminate the so called lease to them. It is enough to say that they did not do so before the end of the use for which they are sued, and, so far as appears, have not done so to this day. In order to end the lease they were bound to restore to the plaintiff the machine which they held under it. So long as they kept and used the machine they must be taken to have used it under the terms of the instrument by which they got the power to use it from its maker and owner, and by which they were bound to pay at a certain rate. This is the plainer, in view of the notice given to the defendants by the plaintiff.

Judgment affirmed.